       Case 1:21-mc-00005-RA-BCM Document 9 Filed 01/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                         1/25/2021
 IN RE:

 APPLICATION OF UNION BANK OF INDIA (UK) LTD                     Case No. 21-mc-00005(RA)(BCM)
                                                                          _____________
 FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782 TO
 TAKE DISCOVERY FROM WELLS FARGO BANK,
 N.A. FOR USE IN A FOREIGN PROCEEDING




                                         [PROPOSED] ORDER

          Upon consideration of the application for an order pursuant to 28 U.S.C. § 1782 (the

 “Application”) to take discovery from Wells Fargo Bank, N.A. ( “Respondent”), submitted by

 Union Bank of India (UK) Ltd ( “Applicant”) and all papers submitted in support thereof, this

 Court finds that (1) the statutory requirements of 28 U.S.C. § 1782 are satisfied, and (2) the

 factors identified by the United States Supreme Court in Intel Corp. v. Advanced Micro Devices,

 Inc., 542 U.S. 241 (2004), weigh in favor of granting the Application.

          It is therefore ORDERED that

(1)    the Application is GRANTED;

(2)    Applicant is authorized to serve a subpoena substantially in the form attached as

       Exhibit 1 to the January 6, 2021 Declaration of David E. Potter upon Respondent;

(3)    Respondent is directed to respond to such subpoena pursuant to the Federal Rules of

       Civil Procedure and the Local Civil Rules of this Court, and to produce and authenticate

       the documents in its possession, custody, and control, as requested in the subpoena, by no

       later than thirty (30) days after the service of this order or on such date as the parties may

       agree.
     Case 1:21-mc-00005-RA-BCM Document 9 Filed 01/25/21 Page 2 of 2




SO ORDERED

New York, New York

Dated:     January 25 , 2021           _____________________________
                                       United States District Judge
                                       United States Magistrate Judge
